Citation Nr: 0027694	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
and cervical spine degenerative disc disease, claimed as 
arthritis of the back, neck and shoulders.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from October 1943 to January 
1946.  

In October 1997 the veteran filed a claim for service 
connection for arthritis of the back, neck and shoulders.  In 
a rating decision of May 1998 the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
denied service connection for rheumatoid arthritis.  In 
September 1998, after the veteran clarified his claim by 
stating he was seeking service connection for degenerative 
joint disease as secondary to an injury incurred in service, 
the RO denied service connection for arthritis of the back, 
neck and shoulders.  In November 1998, the veteran filed a 
notice of disagreement, which the Board must construe as the 
initiation of an appeal from both rating actions.  In his 
substantive appeal of May 1999, the veteran specifically 
contended that his degenerative disk disease of C5-6 and C6-7 
was related to the injury sustained during active service.  
Based upon this sequence of adjudication and correspondence, 
the Board must construe the current issues on appeal to be as 
stated on the title page.   


FINDING OF FACT

The veteran's claim for service connection for cervical spine 
degenerative disc disease is plausible.  


CONCLUSION OF LAW

Since the veteran's claim for service connection for cervical 
spine degenerative disc disease is well grounded, his claims 
must be considered on a de novo basis.  38 U.S.C.A. §§ 1151, 
5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has a disability which is 
directly attributable to an inservice injury.  In a statement 
dated in January 1998 the veteran reported that in June or 
July 1944 he sustained injuries to his neck, shoulders and 
back when he was hit in the back by a 55 gallon barrel of 
gas.  

The applicable law and regulations provide that service 
connection may be granted for a disability which results from 
disease or injury incurred or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.301, 3.303(a) 
(1999).  

In this context, the threshold question which must be 
answered is whether the veteran has presented a well grounded 
claim for service connection for disability or its residuals.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it is precluded from assisting the appellant in the 
development of his claim.  Morton v. West, 12 Vet. App. 477 
(1999).  

Here, the service medical records support the veteran's 
contentions regarding the injury he sustained in service.  
Specifically, the report of his separation medical 
examination reflects that he answered in the affirmative 
questions regarding whether he then had disabling injuries.  
It was further reported that he had injured his back when a 
drum of gas fell on it.  This occurred in July 1944, caused 
pain on prolonged sitting, and continued for three weeks.  In 
1973, a fire at the National Personnel Records Center (NPRC) 
had an impact on the veteran's service records.  The 
separation medical report was partially destroyed by fire.  
Under the heading of musculoskeletal defects on the 
examination report, only the letter "k" is discernible 
followed by the word "function".  

The separation examination report refers to a back injury and 
the current clinical evidence reflects that the veteran has 
rheumatoid arthritis and neck problems.  A January 1963 X-ray 
report from Mercy Hospital reflects evidence of slight 
narrowing of the joint space between C5 and C6, but there is 
no narrative explaining why the X-rays were made or implying 
any relationship between the disability shown and service.  

Chronologically, the next medical record, dated in 1983, from 
Linn County Orthopedics, reflects that the veteran had 
complaints of musculoskeletal difficulties  with a ten month 
history of pain, swelling and stiffness in multiple joints.  
The veteran has reported that he had tried to locate 
additional medical records, but that the physicians who 
treated him in the 40's, 50's, 60's and 70's are all deceased 
and there are no available early records.  However, the 
veteran has reported treatment at the VA hospital in 
Columbia, Missouri, since August 1986.  VA records, 
reflecting orthopedic treatment have been included in the 
claims folder, but only records since 1997 were requested or 
furnished.  

A. C. Blackwell, D.C., reported that the veteran was seen in 
June 1998 complaining of neck, arm and hand pain.  The 
veteran related that this had been present since an accident 
he received while in service during World War II when a 55 
gallon drum struck him on the head and shoulders.  X-ray 
examination revealed disk narrowing of the cervical spine 
with spurring.  Dr. Blackwell opined that "...the injuries 
sustained by [the veteran] are the result of the accident 
incurred in service producing traumatic arthritis..."  and he 
cited a medical text in support of his opinion.  

In April 1999, Anthony D. McBride, M.D., reported that the 
veteran then complained of neck, right shoulder and arm pain.  
It was noted that the veteran had the history of rheumatoid 
arthritis for the past 18 years.  He also had the history of 
having a large object strike him across the back of the head 
with a hyperflexion injury while he was in the military.  
Reportedly, the veteran believed that this may have been the 
start of chronic neck pain problems.  The assessments were 
rheumatoid arthritis with atlantoaxial instability, 
degenerative disk disease of C5-6 and C6-7, and right 
shoulder arthrosis.  In considering the etiology of his neck 
problems Dr. McBride observed that there was no question that 
the atlantoaxial instability was from rheumatoid arthritis; 
however, that disease did not typically promote advancing 
degenerative disk disease particularly in the lower cervical 
spine.  With his history of a flexion injury to his neck from 
posterior trauma, there certainly was a reasonable degree of 
medical certainty that his reported injury had contributed to 
his lower cervical spine problems.  

As noted above, an initial analysis of a claim must be made 
to determine if the claim is well grounded before the VA can 
exercise the duty to assist and develop the claim.  In the 
judgment of the Board the opinions by the clinicians viewed 
in conjunction with the entries in the veteran's separation 
medical examination serve to render at least one portion of 
the veteran's claim plausible, and therefore well grounded.  
Once a claim is well grounded under any theory, the duty to 
assist attaches to all possible theories of causation.  
Schroeder v. West, 212 F.3d 1265 (2000).  Therefore there is 
a need for further development prior to a final appellate 
decision on any aspect of the current appeal.  The matter is 
further discussed in the REMAND section below.  


ORDER

The claim for service connection for cervical spine 
degenerative disc disease is well grounded.  The appeal is 
granted to this extent.  


REMAND

In view of the fact that the veteran's claim for service 
connection is well grounded, at least in part, the VA has a 
duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The RO should obtain all of the 
veteran's VA treatment records from 1984 
to the present.  

2.  Thereafter, the RO should arrange for 
an appropriate VA physician to review the 
veteran's claims file and medical records 
to determine which, if any, of the 
veteran's current orthopedic disabilities 
are due to trauma.  If the evaluator 
concludes that a physical examination of 
the veteran is necessary, or would be 
helpful in rendering an opinion, such an 
examination should be scheduled.  The 
evaluator should specifically determine 
whether it is at least as likely as not 
that the veteran currently has back, neck 
or shoulder disability which can be 
related to the injury he sustained in 
service in July 1944.  The claims file 
and a complete copy of this Remand order 
must be made available to and be reviewed 
by the physician.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending claim 
for service connection.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
Veterans Law Judge,
Board of Veterans' Appeals 



 

